

 SCON 28 ENR: Providing for a correction in the enrollment of S. 782.
U.S. Senate
2017-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and
 seventeenS. CON. RES. 28IN THE SENATE OF THE UNITED STATESNovember 2, 2017Agreed toCONCURRENT RESOLUTIONProviding for a correction in the enrollment of S. 782.That in the enrollment of the bill S. 782, the Secretary of the Senate shall make the following corrections:(1)In section 2, strike 42 U.S.C. 17601 et seq. and insert 34 U.S.C. 21101 et seq..(2)In section 2, strike 42 U.S.C. 17617(a)(10) and insert 34 U.S.C. 21117(a)(10).Secretary of the SenateClerk of the House of Representatives